Title: General Orders, 11 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley-Forge June 11th 1778.
                        Parole Wisdom—C. Signs War Watch.
                        
                    
                    Some Misunderstandings (and Mistakes in consequence) having arisen with respect to the Major Generals Commands, The Commander in Chief directs, that ’till a more perfect Arrangement can be made under the New-Establishment, or ’till further orders on this head each Major General is to command the Division heretofore assign’d him, previous to the late disposition for a march, but in Case of an Alarm or any other general Movement of the Army the three eldest Major Generals present and fit for duty are during the Occasion to command the Right and Left Wings and second line of the Army agreeable to the general order of the 23rd of May last.
                    The North Carolina Brigade is to supply the Place of Maxwells in Lord Stirling’s division ’till further orders.
                    Upon firing the signal Guns for an Alarm the Troops are to form immediately in front of their respective Brigades and are to be marched by the Senior Major Generals (as above) to their respective Alarm Posts.
                    The 1st and 2nd Maryland & Varnum’s Brigades are to draw up in front of their respective Encampments and send to the Commander in Chief for orders.
                    
                    A Major General is to be appointed for the day who with the Brigadier & other Field Officers on that duty are carefully to attend to the Police and good order of the Camp; They are always to be on the Grand Parade at Guard-mounting and when the Guards are marched off the Majr General will make a distribution of the several duties of the day among the Field-Officers: He is to receive and report to the Commander in Chief all the remarkable Occurrences which happened during his tour of duty and will attend in an especial manner to the order of the ninth instant respecting Prisoners; as there is reason to believe that many of them are improperly detain’d in the Provost.
                    All unnecessary waste of timber is to be avoided; The Commanding Officers of Brigades will know that their Quarter-Masters attend particularly to this business.
                    The Commander in Chief having received ample Testimony of the general good Character and behaviour of Lieutt Jones who was sentenced to be dismissed the service by a General Court-Martial, which sentence was approved by Him on the 6th instant, and being further satisfied by Generals Woodford, Scott and other Officers that that Gentleman is not addicted to the Vice of Gaming restores him to his Rank and Command in the Regt he belong’d to and in the line of the Army.
                    At a Brigade General Court-Martial June 2nd 1778. Lieutt Coll Adams President, Captain Norwood tried for refusing to comply with a General Order issued expressly for the Relief of the Troops on Piquet, founded on the Necessity of the Case and which at that Period could not be otherwise remedied, found guilty of the Charges exhibited against him and sentenced to be privately reprimanded by the Officer commanding the Regimt to which he belongs.
                    The Commander in Chief utterly disapproves the sentence as altogether inadequate to the offence. The mutinous and dangerous spirit which actuated Captn Norwood merited in his Opinion the most exemplary Punishment—He is to be released from his Arrest.
                    At a General Court-Martial June 5th 1778—Coll Chambers President—Lieutt Coll Hubley of 10th Pennsylvania Regiment tried for malicious behaviour in being the occasion of Coll Nagle’s signing a false return to the Injury of his honor and contrary to good order and military discipline in the Case of Captn Lang who as Coll Hubley told Coll Nagle was absent without leave, tho’ he had Coll Hubley’s and General Wayne’s orders to remain at Lancaster ’till the business he was sent on was perfected.
                    After mature deliberation, the Court are unanimously of opinion that Coll Hubley is not guilty of the Charge exhibited against him and do acquit him with honor.
                    
                    The Commander in Chief confirms the opinion.
                    At the same Court Captain Redman of Late Patton’s Regiment tried for Misconduct on the night of the 11th of last April—1st in neglecting to guard the Passes by which means Captn Humphry’s was surprized—2ndly—in not coming to Captn Humphry’s Assistance when he was attacked by the Enemy.
                    The Court are unanimously of Opinion that Captain Redman is not guilty of the first Charge exhibited against him and do acquit him: They are of opinion that Captain Redman is guilty of 2nd Charge exhibited against him, but think that his reasons for not marching to the Assistance of Captain Humphry are sufficient and do unanimously acquit him with honor.
                    The Commander in Chief confirms the opinion of the Court.
                    At the same Court William Powell soldier in Colonel Angell’s Regiment was tried 1st for desertion—2ndly for reinlisting and thirdly for Perjury found guilty and sentenced to receive three hundred lashes, 100 for each Crime and to return to Colonel Angell’s Regiment.
                    The Commander in Chief approves the sentence so far as it extends to one hundred lashes.
                    Likewise Edward Conolly, soldier in Coll Harrison’s Regiment of Artillery, tried first for deserting to the Enemy and secondly reinlisting in Coll Weltneer’s Regiment found guilty of the Charges exhibited against him and sentenced to receive two hundred lashes, one hundred for each Crime—The Commander in Chief approves the sentence the same as Powell’s—The sentences against Powell and Conolly to be put in Execution tomorrow morning at the head of the Regiments to which they belong.
                    The Grand Parade is assigned in front of late Conway’s Brigade.
                